Caldwell, J.
—The appellee, without being charged with any offense, voluntarily surrendered himself to the sheriff, and then executed a bail bond, or what purports to be a bail bond, for his appearance.at the next term of the district court. The pretended bond does not name the offense with which the defendant is accused. It is not “ named in the bond.” Again: the sheriff has no authority to exact a hail bond of one whom he has arrested or who voluntarily surrenders himself. It is his duty to take the accused before some magistrate, that the offense may be inquired into. The judgment of the court below in setting aside the judgment nisi is
Affirmed.